By the Court :
The distinction taken by the counsel, between the language of our statute and that of oth er countries referred to is a very clear one. The phrase, “ money made on execution,” can only relate to such sums as are actually paid into the sheriff’s hands, upon the execution. The money is not made by the officer, when paid directly' by the debtor to the plaintiff. A different construction would imply that the poundage was given merely to swell the bill of costs, and increase the sheriff’s perquisites, and to this we can not assent. We agree with the counsel, that.it is given as a compensation for services really performed. When this is not done compensation can not be claimed.
The order must be reversed, and the common pleas instructed to enter satisfaction on the judgment.